On Motion for Rehearing.
Appellant calls attention to the settled rule in construction of contracts that “Effect must be given to every part, and the whole be permitted to stand, if possible;” Stone v. Robinson, supra, 180 S.W. 135; arguing that there is no conflict in the letter and employment card, because, when taken together, they simply mean that at the completion of a year’s service satisfactory to the hotel company, the stipulated bonus would be forthcoming, unless the employer-employee relationship be sooner terminated under paragraphs 9, 10 (employment card), “at the pleasure and will of the employer.” The interpretation given in Texas Cotton Co-operative Ass’n v. Anderson, Tex.Civ.App., 67 S.W.2d 406, is thus sought to be applied, where one paragraph of the association contract terminated the employment by passage of time, another paragraph providing a method of termination by the act of one or the other of the parties. Manifestly, the case just cited is not in point, for a contract clause providing for services satisfactory to the employer, and another for termination at will of the employer, are directly in conflict. In the first instance there must be a bona fide dissatisfaction or cause for discharge, while in an employment at will, the severance of relationship may be without any cause whatever. 35 Am.Jur., secs. 26, 28, pp. 462, 463. More in point here is American National Insurance Co. v. Van Dusen, Tex.Civ.App., 185 S.W. 634, 637, where the contract was for a five-year period of employment on condition that Van Dusen make stipulated increases in revenues and collections, another paragraph providing for his dismissal at the pleasure of the company. In holding these provisos inconsistent, the court said: “But the clause giving defendant the right to discharge plaintiff at its pleasure without cause entirely destroys all of the benefits which inured to plaintiff under the five years’ provision. If plaintiff accepted employment terminable at the will of the employer, why insert a clause giving him the right to remain in the employment on certain named conditions ? Such clause would give him no protection and would be entirely useless. We think the inconsistency and ambiguity in this contract is apparent.”
Even if we assume the position of appellant that the. August letter contemplated an employment satisfactory to the hotel company, there must be shown to exist a basis of genuine dissatisfaction, absent here under the jury answer to Issue No. 3. See Tiffany v. Pacific Sewer Pipe Co., 180 Cal. 700, 182 P. 428, 6 A.L.R. 1493 (cited by appellant); also Golden Rod Mills v. Green, Tex.Civ.App., 230 S.W. 1089.
Much testimony was adduced by defendant bearing on the claimed nonobservance by appellee of the city sanitary code, and appellant argues for the first time that it was entitled to a jury issue upon the particular question. None, however, was requested; in consequence of which, all such evidence became referable to the court’s given issue on “substantial performance.”
The motion for rehearing, after a due consideration, is overruled.